DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed January 31, 2022. Claims 1 – 12, 14, 15, 17 – 20, and 21 are currently pending and considered below.

Applicant’s arguments with respect to claim(s) independent claims 1, 8, and 15 and by virtue the dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7 – 10, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindachari et al. (US 8,401,520 B2), hereinafter Govindachari, in view of Kim et al. (US 2019/020013 A1), hereinafter Kim, and Li et al. (US 2018/0084606 A1), hereinafter Li.

Claim 1: Govindachari discloses a Bluetooth audio system (see at least, “Disclosed herein is a method and system for establishing a local conferencing session amongst a plurality of Bluetooth enabled terminal units,” Govindachari Abstract), comprising: 
a gateway (see at least, “A Bluetooth enabled audio gateway is provided 101 for transferring voice data between a voice network and the plurality of Bluetooth enabled terminal units,” Govindachari Column 3 Lines 24 – 27, “a Bluetooth enabled audio gateway 202,” Govindachari Column 5 Lines 64 – 65); 
a primary device configured to communicate Bluetooth packets with the gateway based on standard Bluetooth communication protocol (see at least, “The audio gateway coordinates 106 the usage of the Blue-tooth communication channel amongst the Bluetooth enabled terminal units. The audio gateway delivers or broadcasts voice packets from the voice network to the terminal units 106a using the Bluetooth communication channel. While coordinating the usage of the Bluetooth communication 40 channel 106, only one of the Bluetooth enabled terminal units is permitted to transmit voice packets to the voice network through the audio gateway 106b. A primary terminal unit is the first terminal unit that is connected to the audio gateway during the local conferencing session. The primary terminal 45 unit, by default, acquires microphone holder rights from the audio gateway for transmitting voice packets to the voice network and becomes the incumbent terminal unit,” Govindachari Column 4 Lines 34 – 47, “The local conferencing setup further requires all the Bluetooth enabled terminal units to operate coherently using the same frequency hopping pseudorandom sequence, as defined by the Bluetooth stan-dards,” Govindachari Column 4 Lines 26 – 30, “and a plurality of Bluetooth enabled terminal units, including the primary terminal unit 203,” Govindachari Column 5 Lines 65 – 66, “When the local conferencing setup is enabled or established in a terminal unit 205, the TU-SME 205c is initiated in the terminal unit 205. The TU-SME 205c sets up an ACL channel with the AG-SME 202c using standard Logical Link Control and Adaptation Protocol (L2CAP) procedures of Bluetooth. This ACL channel is a secure connection using); and point-to-point PIN for authentication. Using this secure connection, the common session parameters are shared between the AG-SME 202c and the TU-SME 205c. The AG-SME 202c creates a record of the newly joined terminal unit 205 in the audio gateway registry 202a. This record maintains, among other things, an activity timer for the terminal unit 205. This activity timer is refreshed every time the terminal unit 205 requests for microphone holder rights,” Govindachari Column 7 Line 62 – Column 8 Line 8)
at least one slave device, physically separated from the primary device (see at least, Govindachari FIG. 2A, 2B, “The voice multiplexing in the audio gateway 202 may be used only when the incumbent terminal unit 210a is 30 not physically present in the audible distance of the other participating terminal units,” Govindachari Column 11 Lines 29 – 32), and configured to synchronize with the primary device using a user-defined Bluetooth communication protocol to listen to an audio packet contained in the Bluetooth packets transmitted between the gateway and the primary device (see at least, “The Bluetooth communication channel may be a synchronous channel or an asynchronous channel. The transmission of the voice packets to the Bluetooth enabled terminal units may be achieved through the synchronous channel. The syn-chronous channel may comprise a primary synchronous channel and a secondary synchronous channel. The primary synchronous channel is a wireless link between the audio gateway and the primary terminal unit or the incumbent terminal unit. The other participating terminal units are synchro-nized to the audio gateway transmission slots of the primary synchronous channel,” Govindachari Column 4 Lines 56 – 66, “and the secondary terminal units 204 and 205,” Govindachari Column 5 Lines 66 – 67, “The present invention establishes a local conferencing session that is scalable to tens of participants. The method disclosed herein maintains a small subset of the terminal units in active state, while the rest of the terminal units listening into the audio gateway transmission slots are maintained in a park state. However, unlike the standard park state, the terminal units in the parked state will be listening to the SCO packets instead of going into sleep,” Govindachari Column 2 Lines 47 – 54, “The audio gateway 202 transmits voice data from the AGVoice-Switch 202d through the Bluetooth transceiver 202f, typically in the master transmit slot of the primary synchro-nous channel 206. All the slave terminal units which synchronize to this slot may receive the voice data. In a preferred embodiment, the terminal units in a local conferencing session listen to and deliver the packets addressed to the LTADDR. Even if a terminal unit is in the parked state, the terminal unit is allowed to synchronize and listen to the synchronous slot using a local control method invoked by the TU-SME 205c,” Govindachari Column 9 Lines 33 – 43).
Govindachari does not explicitly disclose listening to an audio packet contained in the Bluetooth packets transmitted from the primary device to the gateway. However, Kim further explains in regards to sniffing Bluetooth audio, “Referring to FIG. 4, the first earpiece 203 may establish a first wireless communication link 410 (or connect wireless communication) with the electronic device 101 (or an audio source device),” Kim [0122], “In an embodiment, the first earpiece 203 may operate as the master (or serve as the master) among the first earpiece 203 and the second earpiece 205. In an embodiment, if the first earpiece 203 operates as the master, the second earpiece 205 may operate as the slave. Hereinafter, it is assumed that the first earpiece 203 operates as the master and the second earpiece 205 operate as the slave to ease the understanding,” Kim [0123], “In an embodiment, the first earpiece 203 may transmit communication parameter or mode parameter information to the second earpiece 205 via the second wireless communication link 420. In an embodiment, the communication parameter may be information for establishing the first wireless communication link 410. The communication parameter may be used for the second earpiece 205 to access (or observe) the first wireless communication link 410. The communication parameter may be used for the second earpiece 205 to obtain information transmitted and received via the first wireless communication link 410 by accessing the first wireless communication link 410. The communication parameter may be used for the second earpiece 205 to sniff (or snoop, or eavesdrop) the information (e.g., audio data) transmitted and received via the first wireless communication link 410. For example, if the first wireless communication link 410 is established based on the Bluetooth protocol, the communication parameter may include Bluetooth Device Address (BD_ADDR), logical transport address (LT_ADDR), native clock (CLKN) of a source (SRS) (e.g., the electronic device 101), clock offset between the SRC and a sink (SNK) (e.g., the first earpiece 203), and encryption parameter ( e.g., key exchange) for a link between the SRC and the SNK,” Kim [0134]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to apply the teaching “to sniff (or snoop, or eavesdrop) the information (e.g., audio data) transmitted and received via the first wireless communication link,” Kim [0134], as disclosed by Kim to the invention of Govindachari thereby extending the ability of conferencing participants to “listen,” Govindachari Column 2 Lines 47 – 54, or “to access (or observe),” Kim [0134], audio in both directions.
Govindachari and Kim do not disclose the at least one slave device configured to reply, upon receiving Bluetooth packets from the gateway, an acknowledgement to the primary device within a residual interval of a Bluetooth time slot in which the Bluetooth packets are received. However, Govindachari discloses that “The family or the group of friends may want to participate in a cellular network based call using their Bluetooth headsets instead of using the speaker phone of the mobile handset,” Column 1 Lines 30 – 33. Li discloses a Bluetooth headset as suggested by Govindachari (see at least, “FIG. 1 shows an exemplary embodiment of a scatternet 100 including two piconets 102 and 104 for use with two wireless audio headphones 108, 110 (e.g., wireless audio buds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-bud ("S2B") piconet, wherein the source device 106 is the master and a primary audio bud 108 is a slave. The second piconet 104 is a bud-to-bud ("B2B") piconet, wherein the primary audio bud 108 is the master and a secondary audio bud 110 is a slave. In some implementations, one or more other devices also may be present in either or both of the first piconet 102 and the second piconet 104,” Li [0025]). Li further discloses a similar real-time relay of wireless communications where a secondary or slave audio device listens to communications from a source device through eavesdropping (see at least, “It is noted that while the source device 106 may not be aware of the presence of the secondary audio bud 110, the secondary audio bud 110 may "eavesdrop" on the source device 106 as it communicates with the primary audio bud 108. Specifically, the secondary audio bud 110 may know the schedule for communications between the secondary audio bud 110 and the primary audio bud 108 on the B2B piconet 104. When there are no scheduled communications on the B2B piconet 104, the secondary audio bud 110 may eavesdrop on the communication between the source device 106 and the primary audio bud 108. Since it is generally assumed that the secondary audio bud 110 and the primary audio bud 108 will be in close physical proximity to each other, the secondary audio bud 110 may have generally the same (or in some cases, an even better) communication channel to listen to communications from the source device 106,” Li [0025], [0081], [0084], [0085]). Li further discloses the at least one slave device configured to reply, upon receiving Bluetooth packets, an acknowledgement to the primary device within a residual interval of a Bluetooth time slot in which the Bluetooth packets are received (see at least, “If the audio bud C 1330 successfully receives the source packet 1311, the audio bud C 1330 may send a short private Tx ACK 1332 via the B2B piconet to the audio bud B 1320 immediately following the A->B transmission. That is, after receiving the source packet 1311, the audio buds 1320 and 1330 may tune to the B2B piconet during the Tx slot 1342 to perform various communications between the audio buds 1320 and 1330. It is noted that in between each of the transmissions and receptions throughout this scenario, inter-frame spaces ("IFSs") may be used to coordinate communications as previously described above. The audio bud B 1320 may have an available Rx time 1322 to listen/receive the ACK Tx packet 1332. After sending the private TxACK 1332, the audio bud C 1330 may then listen for a short period in Rx time 1333 for any potential C->B relay requests from the audio bud B 1320. The audio buds 1320 and 1330 may then tune back to the S2B piconet and in the following Rx slot 1344. The audio bud B 1320 may send a Tx ACK 1323 to source device A 1310 if the audio bud B 1320 successfully received the source TX packet 1311 and successfully received the private Tx ACK 1332 from the audio bud C 1330. Otherwise, the audio bud B 1320 may transmit a NACK (Tx NACK) to the source device 1310 during the Rx slot 1344. Accordingly, the source device A 1310 may have an available listen/receiver time 1312 for such ACK/NACK communications from the audio bud B 1320,” Li [0086], “The first portion of the slot 506 is used for the S2B communication 530 (e.g., the ACK transmitted from the primary audio bud 108 to the source 106). However, the remainder of the slot 506 is available for B2B piconet 104 communications. It is noted that since the primary audio bud 108 is a member of the S2B piconet 102 and the secondary audio bud 110 eavesdrops on the S2B piconet 102, each of these devices may understand the schedule for the S2B piconet 102 and may understand that there is available time in the slot 506 for the B2B piconet 104 communications,” Li [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the aforementioned suggestion of Govindachari and similarity of Li to utilize the aforementioned Bluetooth headphone technique of replying, upon receiving Bluetooth packets, an acknowledgement to the primary device, corresponding to the primary terminal unit with microphone rights of Govindachari, within a residual interval of a Bluetooth time slot in which the Bluetooth packets are received as taught by Li, thereby realizing “The benefits of the exemplary systems and methods described herein include improvements in quality of service ("QoS") such as audio quality, improvements in range, a reduction in the network bandwidth and power consumption, reduced retransmissions and thus, improvements in co-located radio coexistence (e.g., multiple 2.4 GHz radio device may be located in close proximity with minimal interference, etc.),” Li [0079], in the invention of Govindachari and Kim.

Claim 2: Govindachari, Kim, and Li disclose the Bluetooth audio system as claimed in claim 1, wherein the gateway is a mobile phone, tablet computer, a notebook computer, a desktop computer or a music player (see at least, “An audio gateway is a Bluetooth enabled device connected to a voice network such as a public switched telephone net-work (PSTN) line, a Voice over Internet Protocol (VoIP), a cellular network, or a satellite network. Bluetooth communication means is enabled in the audio gateway to wirelessly interconnect the voice network to the Bluetooth enabled ter-minal units such as headsets, handsets, and speaker phone systems,” Govindachari Column 2 Lines 28 – 35, “The terminal units and the audio gateway may have different human-machine interface capabilities for entering the PIN. Terminal units such as headsets with no human-machine interface for changing the PIN s may use fixed factory set four digit PINs. However, an audio gateway such as a cellular handset may have suitable human-machine interface for entering a PIN. Conversely, a Bluetooth cordless base station performing the functions of the audio gateway may not have the human-machine interface for entering a PIN, but terminal units such as handsets may have PIN entering facility. Therefore, a method for securely exchanging the common PIN among the local conferencing participants may be deployed over the Bluetooth links between the audio gateway and the terminal units,” Govindachari Column 4 Lines 1 – 14).

Claim 3: Govindachari, Kim, and Li disclose the Bluetooth audio system as claimed in claim 1, wherein the primary device comprises a microphone configured to generate the audio packet which is carried in the Bluetooth packets to be transmitted to the gateway (see at least, “The primary terminal unit, by default, acquires microphone holder rights from the audio gateway for transmitting voice packets to the voice network and becomes the incumbent terminal unit,” Govindachari Column 4 Lines 44 – 47, “Using the secondary synchronous channel during the transfer of microphone holder rights is useful in applications requiring low latencies between the trigger for request and the beginning of voice transmission to the audio gateway,” Govindachari Column 5 Lines 17 – 21).

Claim 4: Govindachari, Kim, and Li disclose the Bluetooth audio system as claimed in claim 3, wherein the microphone is an individual device (see at least, “The audio gateway coordinates 106 the usage of the Blue-tooth communication channel amongst the Bluetooth enabled terminal units. The audio gateway delivers or broadcasts voice packets from the voice network to the terminal units 106a using the Bluetooth communication channel. While coordinating the usage of the Bluetooth communication channel 106, only one of the Bluetooth enabled terminal units is permitted to transmit voice packets to the voice network through the audio gateway 106b. A primary terminal unit is the first terminal unit that is connected to the audio gateway during the local conferencing session. The primary terminal unit, by default, acquires microphone holder rights from the audio gateway for transmitting voice packets to the voice network and becomes the incumbent terminal unit,” Govindachari Column 4 Lines 34 – 47).

Claim 7: Govindachari, Kim, and Li disclose the Bluetooth audio system as claimed in claim 1, wherein the at least one slave device is a True Wireless Bluetooth earphone set (see at least, “An audio gateway is a Bluetooth enabled device connected to a voice network such as a public switched telephone net-work (PSTN) line, a Voice over Internet Protocol (VoIP), a cellular network, or a satellite network. Bluetooth communication means is enabled in the audio gateway to wirelessly interconnect the voice network to the Bluetooth enabled ter-minal units such as headsets, handsets, and speaker phone systems,” Govindachari Column 2 Lines 28 – 35).

Claim 8: Govindachari discloses a Bluetooth audio device (see at least, “Disclosed herein is a method and system for establishing a local conferencing session amongst a plurality of Bluetooth enabled terminal units,” Govindachari Abstract), configured to perform Bluetooth communication with a computer based on standard Bluetooth communication protocol (see at least, “The audio gateway coordinates 106 the usage of the Blue-tooth communication channel amongst the Bluetooth enabled terminal units. The audio gateway delivers or broadcasts voice packets from the voice network to the terminal units 106a using the Bluetooth communication channel. While coordinating the usage of the Bluetooth communication 40 channel 106, only one of the Bluetooth enabled terminal units is permitted to transmit voice packets to the voice network through the audio gateway 106b. A primary terminal unit is the first terminal unit that is connected to the audio gateway during the local conferencing session. The primary terminal 45 unit, by default, acquires microphone holder rights from the audio gateway for transmitting voice packets to the voice network and becomes the incumbent terminal unit,” Govindachari Column 4 Lines 34 – 47, “The local conferencing setup further requires all the Bluetooth enabled terminal units to operate coherently using the same frequency hopping pseudorandom sequence, as defined by the Bluetooth stan-dards,” Govindachari Column 4 Lines 26 – 30, “and a plurality of Bluetooth enabled terminal units, including the primary terminal unit 203,” Govindachari Column 5 Lines 65 – 66, “When the local conferencing setup is enabled or established in a terminal unit 205, the TU-SME 205c is initiated in the terminal unit 205. The TU-SME 205c sets up an ACL channel with the AG-SME 202c using standard Logical Link Control and Adaptation Protocol (L2CAP) procedures of Bluetooth. This ACL channel is a secure connection using); and point-to-point PIN for authentication. Using this secure connection, the common session parameters are shared between the AG-SME 202c and the TU-SME 205c. The AG-SME 202c creates a record of the newly joined terminal unit 205 in the audio gateway registry 202a. This record maintains, among other things, an activity timer for the terminal unit 205. This activity timer is refreshed every time the terminal unit 205 requests for microphone holder rights,” Govindachari Column 7 Line 62 – Column 8 Line 8), the Bluetooth audio device comprising: 
a microphone configured to transmit Bluetooth packets to and from the computer within Bluetooth time slots (see at least, “The primary terminal unit, by default, acquires microphone holder rights from the audio gateway for transmitting voice packets to the voice network and becomes the incumbent terminal unit,” Govindachari Column 4 Lines 44 – 47, “Using the secondary synchronous channel during the transfer of microphone holder rights is useful in applications requiring low latencies between the trigger for request and the beginning of voice transmission to the audio gateway,” Govindachari Column 5 Lines 17 – 21); and 
an earphone set (see at least, “An audio gateway is a Bluetooth enabled device connected to a voice network such as a public switched telephone net-work (PSTN) line, a Voice over Internet Protocol (VoIP), a cellular network, or a satellite network. Bluetooth communication means is enabled in the audio gateway to wirelessly interconnect the voice network to the Bluetooth enabled ter-minal units such as headsets, handsets, and speaker phone systems,” Govindachari Column 2 Lines 28 – 35), physically separated from the microphone (see at least, FIG. 2A, 2B, “The voice multiplexing in the audio gateway 202 may be used only when the incumbent terminal unit 210a is 30 not physically present in the audible distance of the other participating terminal units,” Govindachari Column 11 Lines 29 – 32), and configured to listen to audio packets contained in the Bluetooth packets within the Bluetooth time slots (see at least, “The Bluetooth communication channel may be a synchronous channel or an asynchronous channel. The transmission of the voice packets to the Bluetooth enabled terminal units may be achieved through the synchronous channel. The syn-chronous channel may comprise a primary synchronous channel and a secondary synchronous channel. The primary synchronous channel is a wireless link between the audio gateway and the primary terminal unit or the incumbent terminal unit. The other participating terminal units are synchro-nized to the audio gateway transmission slots of the primary synchronous channel,” Govindachari Column 4 Lines 56 – 66, “and the secondary terminal units 204 and 205,” Govindachari Column 5 Lines 66 – 67, “The present invention establishes a local conferencing session that is scalable to tens of participants. The method disclosed herein maintains a small subset of the terminal units in active state, while the rest of the terminal units listening into the audio gateway transmission slots are maintained in a park state. However, unlike the standard park state, the terminal units in the parked state will be listening to the SCO packets instead of going into sleep,” Govindachari Column 2 Lines 47 – 54, “The audio gateway 202 transmits voice data from the AGVoice-Switch 202d through the Bluetooth transceiver 202/, typically in the master transmit slot of the primary synchro-nous channel 206. All the slave terminal units which synchronize to this slot may receive the voice data. In a preferred embodiment, the terminal units in a local conferencing session listen to and deliver the packets addressed to the LTADDR. Even if a terminal unit is in the parked state, the terminal unit is allowed to synchronize and listen to the synchronous slot using a local control method invoked by the TU-SME 205c,” Govindachari Column 9 Lines 33 – 43) and play the audio packets contained in the Bluetooth packets (see at least, “An audio gateway is a Bluetooth enabled device connected to a voice network such as a public switched telephone net-work (PSTN) line, a Voice over Internet Protocol (VoIP), a cellular network, or a satellite network. Bluetooth communication means is enabled in the audio gateway to wirelessly interconnect the voice network to the Bluetooth enabled ter-minal units such as headsets, handsets, and speaker phone systems,” Govindachari Column 2 Lines 28 – 35, “A Bluetooth communication channel is established 104 for transmitting the voice packets between the audio gateway and the plurality of Bluetooth enabled terminal units. The transmission of voice packets further comprises the step of broadcasting the voice packets from the voice network to the Bluetooth enabled terminal units via the audio gateway,” Govindachari Column 3 Lines 34 – 40, “The audio gateway 202 transmits voice data from the AGVoice-Switch 202d through the Bluetooth transceiver 202/, typically in the master transmit slot of the primary synchro-nous channel 206. All the slave terminal units which synchronize to this slot may receive the voice data. In a preferred embodiment, the terminal units in a local conferencing session listen to and deliver the packets addressed to the LTADDR. Even if a terminal unit is in the parked state, the terminal unit is allowed to synchronize and listen to the synchronous slot using a local control method invoked by the TU-SME 205c,” Govindachari Column 9 Lines 33 – 43).
Govindachari does not explicitly disclose listening to audio packets contained in the Bluetooth packets transmitted from the microphone device to the computer. However, Kim further explains in regards to sniffing Bluetooth audio, “Referring to FIG. 4, the first earpiece 203 may establish a first wireless communication link 410 (or connect wireless communication) with the electronic device 101 (or an audio source device),” Kim [0122], “In an embodiment, the first earpiece 203 may operate as the master (or serve as the master) among the first earpiece 203 and the second earpiece 205. In an embodiment, if the first earpiece 203 operates as the master, the second earpiece 205 may operate as the slave. Hereinafter, it is assumed that the first earpiece 203 operates as the master and the second earpiece 205 operate as the slave to ease the understanding,” Kim [0123], “In an embodiment, the first earpiece 203 may transmit communication parameter or mode parameter information to the second earpiece 205 via the second wireless communication link 420. In an embodiment, the communication parameter may be information for establishing the first wireless communication link 410. The communication parameter may be used for the second earpiece 205 to access (or observe) the first wireless communication link 410. The communication parameter may be used for the second earpiece 205 to obtain information transmitted and received via the first wireless communication link 410 by accessing the first wireless communication link 410. The communication parameter may be used for the second earpiece 205 to sniff (or snoop, or eavesdrop) the information (e.g., audio data) transmitted and received via the first wireless communication link 410. For example, if the first wireless communication link 410 is established based on the Bluetooth protocol, the communication parameter may include Bluetooth Device Address (BD_ADDR), logical transport address (LT_ADDR), native clock (CLKN) of a source (SRS) (e.g., the electronic device 101), clock offset between the SRC and a sink (SNK) (e.g., the first earpiece 203), and encryption parameter ( e.g., key exchange) for a link between the SRC and the SNK,” Kim [0134]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to apply the teaching “to sniff (or snoop, or eavesdrop) the information (e.g., audio data) transmitted and received via the first wireless communication link,” Kim [0134], as disclosed by Kim to the invention of Govindachari thereby extending the ability of conferencing participants to “listen,” Govindachari Column 2 Lines 47 – 54, or “to access (or observe),” Kim [0134], audio in both directions.
Govindachari and Kim do not disclose an earphone set configured to reply, upon receiving Bluetooth packets from the computer, an acknowledgement to the microphone device within a residual interval of a Bluetooth time slot in which the Bluetooth packets are received. However, Govindachari discloses that “The family or the group of friends may want to participate in a cellular network based call using their Bluetooth headsets instead of using the speaker phone of the mobile handset,” Column 1 Lines 30 – 33. Li discloses a Bluetooth headset as suggested by Govindachari (see at least, “FIG. 1 shows an exemplary embodiment of a scatternet 100 including two piconets 102 and 104 for use with two wireless audio headphones 108, 110 (e.g., wireless audio buds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-bud ("S2B") piconet, wherein the source device 106 is the master and a primary audio bud 108 is a slave. The second piconet 104 is a bud-to-bud ("B2B") piconet, wherein the primary audio bud 108 is the master and a secondary audio bud 110 is a slave. In some implementations, one or more other devices also may be present in either or both of the first piconet 102 and the second piconet 104,” Li [0025]). Li further discloses a similar real-time relay of wireless communications where a secondary or slave audio device listens to communications from a source device through eavesdropping (see at least, “It is noted that while the source device 106 may not be aware of the presence of the secondary audio bud 110, the secondary audio bud 110 may "eavesdrop" on the source device 106 as it communicates with the primary audio bud 108. Specifically, the secondary audio bud 110 may know the schedule for communications between the secondary audio bud 110 and the primary audio bud 108 on the B2B piconet 104. When there are no scheduled communications on the B2B piconet 104, the secondary audio bud 110 may eavesdrop on the communication between the source device 106 and the primary audio bud 108. Since it is generally assumed that the secondary audio bud 110 and the primary audio bud 108 will be in close physical proximity to each other, the secondary audio bud 110 may have generally the same (or in some cases, an even better) communication channel to listen to communications from the source device 106,” Li [0025], [0081], [0084], [0085]). Li further discloses an earphone set configured to reply, upon receiving Bluetooth packets, an acknowledgement to the primary device within a residual interval of a Bluetooth time slot in which the Bluetooth packets are received (see at least, “If the audio bud C 1330 successfully receives the source packet 1311, the audio bud C 1330 may send a short private Tx ACK 1332 via the B2B piconet to the audio bud B 1320 immediately following the A->B transmission. That is, after receiving the source packet 1311, the audio buds 1320 and 1330 may tune to the B2B piconet during the Tx slot 1342 to perform various communications between the audio buds 1320 and 1330. It is noted that in between each of the transmissions and receptions throughout this scenario, inter-frame spaces ("IFSs") may be used to coordinate communications as previously described above. The audio bud B 1320 may have an available Rx time 1322 to listen/receive the ACK Tx packet 1332. After sending the private TxACK 1332, the audio bud C 1330 may then listen for a short period in Rx time 1333 for any potential C->B relay requests from the audio bud B 1320. The audio buds 1320 and 1330 may then tune back to the S2B piconet and in the following Rx slot 1344. The audio bud B 1320 may send a Tx ACK 1323 to source device A 1310 if the audio bud B 1320 successfully received the source TX packet 1311 and successfully received the private Tx ACK 1332 from the audio bud C 1330. Otherwise, the audio bud B 1320 may transmit a NACK (Tx NACK) to the source device 1310 during the Rx slot 1344. Accordingly, the source device A 1310 may have an available listen/receiver time 1312 for such ACK/NACK communications from the audio bud B 1320,” Li [0086], “The first portion of the slot 506 is used for the S2B communication 530 (e.g., the ACK transmitted from the primary audio bud 108 to the source 106). However, the remainder of the slot 506 is available for B2B piconet 104 communications. It is noted that since the primary audio bud 108 is a member of the S2B piconet 102 and the secondary audio bud 110 eavesdrops on the S2B piconet 102, each of these devices may understand the schedule for the S2B piconet 102 and may understand that there is available time in the slot 506 for the B2B piconet 104 communications,” Li [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the aforementioned suggestion of Govindachari and similarity of Li to utilize the aforementioned Bluetooth headphone technique of replying, upon receiving Bluetooth packets, an acknowledgement to the primary device, corresponding to the primary terminal unit with microphone rights of Govindachari, within a residual interval of a Bluetooth time slot in which the Bluetooth packets are received as taught by Li, thereby realizing “The benefits of the exemplary systems and methods described herein include improvements in quality of service ("QoS") such as audio quality, improvements in range, a reduction in the network bandwidth and power consumption, reduced retransmissions and thus, improvements in co-located radio coexistence (e.g., multiple 2.4 GHz radio device may be located in close proximity with minimal interference, etc.),” Li [0079], in the invention of Govindachari and Kim.

Claim 9: Govindachari, Kim, and Li disclose the Bluetooth audio device as claimed in claim 8, wherein the earphone set synchronizes with the microphone using a user-defined Bluetooth communication protocol to listen to the audio packets contained in the Bluetooth packets (see at least, “The Bluetooth communication channel may be a synchronous channel or an asynchronous channel. The transmission of the voice packets to the Bluetooth enabled terminal units may be achieved through the synchronous channel. The syn-chronous channel may comprise a primary synchronous channel and a secondary synchronous channel. The primary synchronous channel is a wireless link between the audio gateway and the primary terminal unit or the incumbent terminal unit. The other participating terminal units are synchro-nized to the audio gateway transmission slots of the primary synchronous channel,” Govindachari Column 4 Lines 56 – 66, “and the secondary terminal units 204 and 205,” Govindachari Column 5 Lines 66 – 67, “The present invention establishes a local conferencing session that is scalable to tens of participants. The method disclosed herein maintains a small subset of the terminal units in active state, while the rest of the terminal units listening into the audio gateway transmission slots are maintained in a park state. However, unlike the standard park state, the terminal units in the parked state will be listening to the SCO packets instead of going into sleep,” Govindachari Column 2 Lines 47 – 54, “The audio gateway 202 transmits voice data from the AGVoice-Switch 202d through the Bluetooth transceiver 202/, typically in the master transmit slot of the primary synchro-nous channel 206. All the slave terminal units which synchronize to this slot may receive the voice data. In a preferred embodiment, the terminal units in a local conferencing session listen to and deliver the packets addressed to the LTADDR. Even if a terminal unit is in the parked state, the terminal unit is allowed to synchronize and listen to the synchronous slot using a local control method invoked by the TU-SME 205c,” Govindachari Column 9 Lines 33 – 43).

Claim 10: Govindachari, Kim, and Li disclose the Bluetooth audio device as claimed in claim 9, wherein the user-defined Bluetooth communication protocol comprises informing the earphone set regarding a time interval and a channel that are used in transmitting the Bluetooth packets between the microphone and the computer (see at least, “The audio gateway 202 transmits voice data from the AGVoice-Switch 202d through the Bluetooth transceiver 202/, typically in the master transmit slot of the primary synchro-nous channel 206. All the slave terminal units which synchronize to this slot may receive the voice data. In a preferred embodiment, the terminal units in a local conferencing session listen to and deliver the packets addressed to the LTADDR. Even if a terminal unit is in the parked state, the terminal unit is allowed to synchronize and listen to the synchronous slot using a local control method invoked by the TU-SME 205c,” Govindachari Column 9 Lines 33 – 43).

Claim 14: Govindachari, Kim, and Li disclose the Bluetooth audio device as claimed in claim 8, wherein upon receiving the acknowledgement from the earphone set, the microphone is further configured to reply another acknowledgement to the computer in a next Bluetooth time slot (see at least, “The audio buds 1320 and 1330 may then tune back to the S2B piconet and in the following Rx slot 1344. The audio bud B 1320 may send a Tx ACK 1323 to source device A 1310 if the audio bud B 1320 successfully received the source TX packet 1311 and successfully received the private Tx ACK 1332 from the audio bud C 1330. Otherwise, the audio bud B 1320 may transmit a NACK (Tx NACK) to the source device 1310 during the Rx slot 1344. Accordingly, the source device A 1310 may have an available listen/receiver time 1312 for such ACK/NACK communications from the audio bud B 1320,” Li [0086]).

Claim 15: Govindachari discloses an operating method of a Bluetooth audio system (see at least, “Disclosed herein is a method and system for establishing a local conferencing session amongst a plurality of Bluetooth enabled terminal units,” Abstract), the Bluetooth audio system comprising a gateway (see at least, “A Bluetooth enabled audio gateway is provided 101 for transferring voice data between a voice network and the plurality of Bluetooth enabled terminal units,” Column 3 Lines 24 – 27, “a Bluetooth enabled audio gateway 202,” Column 5 Lines 64 – 65), a primary device (see at least, “A primary terminal unit is the first terminal unit that is connected to the audio gateway during the local conferencing session. The primary terminal 45 unit, by default, acquires microphone holder rights from the audio gateway for transmitting voice packets to the voice network and becomes the incumbent terminal unit,” Column 4 Lines 34 – 47) and a slave device (see at least, “The other participating terminal units are synchro-nized to the audio gateway transmission slots of the primary synchronous channel,” Column 4 Lines 56 – 66, “and the secondary terminal units 204 and 205,” Column 5 Lines 66 – 67), wherein the primary device and the slave device are physically separated from each other (see at least, FIG. 2A, 2B, “The voice multiplexing in the audio gateway 202 may be used only when the incumbent terminal unit 210a is 30 not physically present in the audible distance of the other participating terminal units,” Column 11 Lines 29 – 32), the operating method including: 
forming a standard Bluetooth connection between the primary device and the gateway (see at least, “The audio gateway coordinates 106 the usage of the Blue-tooth communication channel amongst the Bluetooth enabled terminal units. The audio gateway delivers or broadcasts voice packets from the voice network to the terminal units 106a using the Bluetooth communication channel. While coordinating the usage of the Bluetooth communication 40 channel 106, only one of the Bluetooth enabled terminal units is permitted to transmit voice packets to the voice network through the audio gateway 106b. A primary terminal unit is the first terminal unit that is connected to the audio gateway during the local conferencing session. The primary terminal 45 unit, by default, acquires microphone holder rights from the audio gateway for transmitting voice packets to the voice network and becomes the incumbent terminal unit,” Column 4 Lines 34 – 47, “The local conferencing setup further requires all the Bluetooth enabled terminal units to operate coherently using the same frequency hopping pseudorandom sequence, as defined by the Bluetooth stan-dards,” Column 4 Lines 26 – 30, “and a plurality of Bluetooth enabled terminal units, including the primary terminal unit 203,” Column 5 Lines 65 – 66, “When the local conferencing setup is enabled or established in a terminal unit 205, the TU-SME 205c is initiated in the terminal unit 205. The TU-SME 205c sets up an ACL channel with the AG-SME 202c using standard Logical Link Control and Adaptation Protocol (L2CAP) procedures of Bluetooth. This ACL channel is a secure connection using); and point-to-point PIN for authentication. Using this secure connection, the common session parameters are shared between the AG-SME 202c and the TU-SME 205c. The AG-SME 202c creates a record of the newly joined terminal unit 205 in the audio gateway registry 202a. This record maintains, among other things, an activity timer for the terminal unit 205. This activity timer is refreshed every time the terminal unit 205 requests for microphone holder rights,” Column 7 Line 62 – Column 8 Line 8); 
synchronizing the slave device with the primary device using a user-defined Bluetooth communication protocol: listening, using the slave device, to audio packets contained in Bluetooth packets transmitted between the gateway and the primary device (see at least, “The Bluetooth communication channel may be a synchronous channel or an asynchronous channel. The transmission of the voice packets to the Bluetooth enabled terminal units may be achieved through the synchronous channel. The syn-chronous channel may comprise a primary synchronous channel and a secondary synchronous channel. The primary synchronous channel is a wireless link between the audio gateway and the primary terminal unit or the incumbent terminal unit. The other participating terminal units are synchro-nized to the audio gateway transmission slots of the primary synchronous channel,” Column 4 Lines 56 – 66, “and the secondary terminal units 204 and 205,” Column 5 Lines 66 – 67, “The present invention establishes a local conferencing session that is scalable to tens of participants. The method disclosed herein maintains a small subset of the terminal units in active state, while the rest of the terminal units listening into the audio gateway transmission slots are maintained in a park state. However, unlike the standard park state, the terminal units in the parked state will be listening to the SCO packets instead of going into sleep,” Column 2 Lines 47 – 54, “The audio gateway 202 transmits voice data from the AGVoice-Switch 202d through the Bluetooth transceiver 202/, typically in the master transmit slot of the primary synchro-nous channel 206. All the slave terminal units which synchronize to this slot may receive the voice data. In a preferred embodiment, the terminal units in a local conferencing session listen to and deliver the packets addressed to the LTADDR. Even if a terminal unit is in the parked state, the terminal unit is allowed to synchronize and listen to the synchronous slot using a local control method invoked by the TU-SME 205c,” Column 9 Lines 33 – 43); and 
playing audio packets contained in the Bluetooth packets by the slave device (see at least, “An audio gateway is a Bluetooth enabled device connected to a voice network such as a public switched telephone net-work (PSTN) line, a Voice over Internet Protocol (VoIP), a cellular network, or a satellite network. Bluetooth communication means is enabled in the audio gateway to wirelessly interconnect the voice network to the Bluetooth enabled ter-minal units such as headsets, handsets, and speaker phone systems,” Column 2 Lines 28 – 35, “A Bluetooth communication channel is established 104 for transmitting the voice packets between the audio gateway and the plurality of Bluetooth enabled terminal units. The transmission of voice packets further comprises the step of broadcasting the voice packets from the voice network to the Bluetooth enabled terminal units via the audio gateway,” Column 3 Lines 34 – 40, “The audio gateway 202 transmits voice data from the AGVoice-Switch 202d through the Bluetooth transceiver 202/, typically in the master transmit slot of the primary synchro-nous channel 206. All the slave terminal units which synchronize to this slot may receive the voice data. In a preferred embodiment, the terminal units in a local conferencing session listen to and deliver the packets addressed to the LTADDR. Even if a terminal unit is in the parked state, the terminal unit is allowed to synchronize and listen to the synchronous slot using a local control method invoked by the TU-SME 205c,” Column 9 Lines 33 – 43).
Govindachari does not explicitly disclose listening to audio packets contained in the Bluetooth packets transmitted from the primary device to the gateway. However, Kim further explains in regards to sniffing Bluetooth audio, “Referring to FIG. 4, the first earpiece 203 may establish a first wireless communication link 410 (or connect wireless communication) with the electronic device 101 (or an audio source device),” Kim [0122], “In an embodiment, the first earpiece 203 may operate as the master (or serve as the master) among the first earpiece 203 and the second earpiece 205. In an embodiment, if the first earpiece 203 operates as the master, the second earpiece 205 may operate as the slave. Hereinafter, it is assumed that the first earpiece 203 operates as the master and the second earpiece 205 operate as the slave to ease the understanding,” Kim [0123], “In an embodiment, the first earpiece 203 may transmit communication parameter or mode parameter information to the second earpiece 205 via the second wireless communication link 420. In an embodiment, the communication parameter may be information for establishing the first wireless communication link 410. The communication parameter may be used for the second earpiece 205 to access (or observe) the first wireless communication link 410. The communication parameter may be used for the second earpiece 205 to obtain information transmitted and received via the first wireless communication link 410 by accessing the first wireless communication link 410. The communication parameter may be used for the second earpiece 205 to sniff (or snoop, or eavesdrop) the information (e.g., audio data) transmitted and received via the first wireless communication link 410. For example, if the first wireless communication link 410 is established based on the Bluetooth protocol, the communication parameter may include Bluetooth Device Address (BD_ADDR), logical transport address (LT_ADDR), native clock (CLKN) of a source (SRS) (e.g., the electronic device 101), clock offset between the SRC and a sink (SNK) (e.g., the first earpiece 203), and encryption parameter ( e.g., key exchange) for a link between the SRC and the SNK,” Kim [0134]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to apply the teaching “to sniff (or snoop, or eavesdrop) the information (e.g., audio data) transmitted and received via the first wireless communication link,” Kim [0134], as disclosed by Kim to the invention of Govindachari thereby extending the ability of conferencing participants to “listen,” Govindachari Column 2 Lines 47 – 54, or “to access (or observe),” Kim [0134], audio in both directions.
Govindachari and Kim do not disclose the at least one slave device, upon receiving Bluetooth packetsfrom the gateway, replying an acknowledgement to the primary device within a residual interval of a Bluetooth time slot in which the Bluetooth packets are received. However, Govindachari discloses that “The family or the group of friends may want to participate in a cellular network based call using their Bluetooth headsets instead of using the speaker phone of the mobile handset,” Column 1 Lines 30 – 33. Li discloses a Bluetooth headset as suggested by Govindachari (see at least, “FIG. 1 shows an exemplary embodiment of a scatternet 100 including two piconets 102 and 104 for use with two wireless audio headphones 108, 110 (e.g., wireless audio buds) in communication with a source device 106 (e.g., a mobile phone). The first piconet 102 is a source-to-bud ("S2B") piconet, wherein the source device 106 is the master and a primary audio bud 108 is a slave. The second piconet 104 is a bud-to-bud ("B2B") piconet, wherein the primary audio bud 108 is the master and a secondary audio bud 110 is a slave. In some implementations, one or more other devices also may be present in either or both of the first piconet 102 and the second piconet 104,” Li [0025]). Li further discloses a similar real-time relay of wireless communications where a secondary or slave audio device listens to communications from a source device through eavesdropping (see at least, “It is noted that while the source device 106 may not be aware of the presence of the secondary audio bud 110, the secondary audio bud 110 may "eavesdrop" on the source device 106 as it communicates with the primary audio bud 108. Specifically, the secondary audio bud 110 may know the schedule for communications between the secondary audio bud 110 and the primary audio bud 108 on the B2B piconet 104. When there are no scheduled communications on the B2B piconet 104, the secondary audio bud 110 may eavesdrop on the communication between the source device 106 and the primary audio bud 108. Since it is generally assumed that the secondary audio bud 110 and the primary audio bud 108 will be in close physical proximity to each other, the secondary audio bud 110 may have generally the same (or in some cases, an even better) communication channel to listen to communications from the source device 106,” Li [0025], [0081], [0084], [0085]). Li further discloses the at least one slave device, upon receiving Bluetooth packets, replying an acknowledgement to the primary device within a residual interval of a Bluetooth time slot in which the Bluetooth packets are received (see at least, “If the audio bud C 1330 successfully receives the source packet 1311, the audio bud C 1330 may send a short private Tx ACK 1332 via the B2B piconet to the audio bud B 1320 immediately following the A->B transmission. That is, after receiving the source packet 1311, the audio buds 1320 and 1330 may tune to the B2B piconet during the Tx slot 1342 to perform various communications between the audio buds 1320 and 1330. It is noted that in between each of the transmissions and receptions throughout this scenario, inter-frame spaces ("IFSs") may be used to coordinate communications as previously described above. The audio bud B 1320 may have an available Rx time 1322 to listen/receive the ACK Tx packet 1332. After sending the private TxACK 1332, the audio bud C 1330 may then listen for a short period in Rx time 1333 for any potential C->B relay requests from the audio bud B 1320. The audio buds 1320 and 1330 may then tune back to the S2B piconet and in the following Rx slot 1344. The audio bud B 1320 may send a Tx ACK 1323 to source device A 1310 if the audio bud B 1320 successfully received the source TX packet 1311 and successfully received the private Tx ACK 1332 from the audio bud C 1330. Otherwise, the audio bud B 1320 may transmit a NACK (Tx NACK) to the source device 1310 during the Rx slot 1344. Accordingly, the source device A 1310 may have an available listen/receiver time 1312 for such ACK/NACK communications from the audio bud B 1320,” Li [0086], “The first portion of the slot 506 is used for the S2B communication 530 (e.g., the ACK transmitted from the primary audio bud 108 to the source 106). However, the remainder of the slot 506 is available for B2B piconet 104 communications. It is noted that since the primary audio bud 108 is a member of the S2B piconet 102 and the secondary audio bud 110 eavesdrops on the S2B piconet 102, each of these devices may understand the schedule for the S2B piconet 102 and may understand that there is available time in the slot 506 for the B2B piconet 104 communications,” Li [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the aforementioned suggestion of Govindachari and similarity of Li to utilize the aforementioned Bluetooth headphone technique of, upon receiving Bluetooth packets, replying an acknowledgement to the primary device, corresponding to the primary terminal unit with microphone rights of Govindachari, within a residual interval of a Bluetooth time slot in which the Bluetooth packets are received as taught by Li, thereby realizing “The benefits of the exemplary systems and methods described herein include improvements in quality of service ("QoS") such as audio quality, improvements in range, a reduction in the network bandwidth and power consumption, reduced retransmissions and thus, improvements in co-located radio coexistence (e.g., multiple 2.4 GHz radio device may be located in close proximity with minimal interference, etc.),” Li [0079], in the invention of Govindachari and Kim.

Claim 17: Govindachari, Kim, and Li disclose the operating method as claimed in claim 15, further comprising: upon receiving the acknowledgement from the slave device, replying another acknowledgement to the gateway by the primary device in a next Bluetooth time slot (see at least, “The audio buds 1320 and 1330 may then tune back to the S2B piconet and in the following Rx slot 1344. The audio bud B 1320 may send a Tx ACK 1323 to source device A 1310 if the audio bud B 1320 successfully received the source TX packet 1311 and successfully received the private Tx ACK 1332 from the audio bud C 1330. Otherwise, the audio bud B 1320 may transmit a NACK (Tx NACK) to the source device 1310 during the Rx slot 1344. Accordingly, the source device A 1310 may have an available listen/receiver time 1312 for such ACK/NACK communications from the audio bud B 1320,” Li [0086]).

Claim 18: Govindachari, Kim, and Li disclose the operating method as claimed in claim 17, further comprising: when the primary device does not receive the acknowledgement or receives a non-acknowledgement from the slave device, not replying the another acknowledgement or transmitting another non-acknowledgement in the next Bluetooth time slot to the gateway (see at least, “The audio buds 1320 and 1330 may then tune back to the S2B piconet and in the following Rx slot 1344. The audio bud B 1320 may send a Tx ACK 1323 to source device A 1310 if the audio bud B 1320 successfully received the source TX packet 1311 and successfully received the private Tx ACK 1332 from the audio bud C 1330. Otherwise, the audio bud B 1320 may transmit a NACK (Tx NACK) to the source device 1310 during the Rx slot 1344. Accordingly, the source device A 1310 may have an available listen/receiver time 1312 for such ACK/NACK communications from the audio bud B 1320,” Li [0086]).


Claims 5, 6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindachari, Kim, and Li in view of Mazur et al. (US 2020/0379717 A1), fully supported in the provisional application No. 62/855,956 filed June 1, 2019, hereinafter Mazur.

Claim 5: Govindachari, Kim, and Li disclose the Bluetooth audio system as claimed in claim 3, but do not disclose wherein the microphone is arranged in a ring, a watch, a bracelet, or a charging box. However, Mazur discloses a similar headset playback with external microphone wherein the microphone is arranged a ring, a watch, a bracelet, or a charging box (see at least, “The external microphone 3 shown in the example of FIG. 1 as being embedded on the outer face of a housing of a headphone and which can as a result perform direct sound pickup in the ambient environment, is now embedded in or integrated in a housing of a smartwatch 16 that is worn around the wrist of the user as shown. The smartwatch 16 may be paired for wireless digital communications with the audio source device 5 (e.g., a smartphone or a tablet computer of the user.),” Mazur [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned teaching of Mazur in the invention of Govindachari, Kim, and Li since as taught by Mazur this has the advantage that “if the internal microphone 4 is not available,” Mazur [0016], processing can now be performed “upon a microphone signal that is generated by an audio device worn by the user,” Mazur [0025].

Claim 6: Govindachari, Kim, and Li disclose the Bluetooth audio system as claimed in claim 1, wherein each of the at least one slave device comprises a speaker configured to play the audio packet contained in the Bluetooth packets (see at least, “An audio gateway is a Bluetooth enabled device connected to a voice network such as a public switched telephone net-work (PSTN) line, a Voice over Internet Protocol (VoIP), a cellular network, or a satellite network. Bluetooth communication means is enabled in the audio gateway to wirelessly interconnect the voice network to the Bluetooth enabled ter-minal units such as headsets, handsets, and speaker phone systems,” Govindachari Column 2 Lines 28 – 35, “A Bluetooth communication channel is established 104 for transmitting the voice packets between the audio gateway and the plurality of Bluetooth enabled terminal units. The transmission of voice packets further comprises the step of broadcasting the voice packets from the voice network to the Bluetooth enabled terminal units via the audio gateway,” Govindachari Column 3 Lines 34 – 40, “The audio gateway 202 transmits voice data from the AGVoice-Switch 202d through the Bluetooth transceiver 202/, typically in the master transmit slot of the primary synchro-nous channel 206. All the slave terminal units which synchronize to this slot may receive the voice data. In a preferred embodiment, the terminal units in a local conferencing session listen to and deliver the packets addressed to the LTADDR. Even if a terminal unit is in the parked state, the terminal unit is allowed to synchronize and listen to the synchronous slot using a local control method invoked by the TU-SME 205c,” Govindachari Column 9 Lines 33 – 43). Govindachari, Kim, and Li do not disclose wherein each of the at least one slave devices does not have any embedded microphone. However, Mazur discloses a similar headset playback with external microphone wherein the microphone is arranged in a watch (see at least, “The external microphone 3 shown in the example of FIG. 1 as being embedded on the outer face of a housing of a headphone and which can as a result perform direct sound pickup in the ambient environment, is now embedded in or integrated in a housing of a smartwatch 16 that is worn around the wrist of the user as shown. The smartwatch 16 may be paired for wireless digital communications with the audio source device 5 (e.g., a smartphone or a tablet computer of the user.),” Mazur [0025]) and further discloses wherein the earphone set does not have any embedded microphone (see at least, “if the internal microphone 4 is not available,” Mazur [0016], FIG. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned teaching of Mazur in the invention of Govindachari, Kim, and Li since as taught by Mazur this has the advantage that “if the internal microphone 4 is not available,” Mazur [0016], processing can now be performed “upon a microphone signal that is generated by an audio device worn by the user,” Mazur [0025].	

Claim 11: Govindachari, Kim, and Li disclose the Bluetooth audio device as claimed in claim 8, wherein the microphone is an individual device (see at least, “The audio gateway coordinates 106 the usage of the Blue-tooth communication channel amongst the Bluetooth enabled terminal units. The audio gateway delivers or broadcasts voice packets from the voice network to the terminal units 106a using the Bluetooth communication channel. While coordinating the usage of the Bluetooth communication channel 106, only one of the Bluetooth enabled terminal units is permitted to transmit voice packets to the voice network through the audio gateway 106b. A primary terminal unit is the first terminal unit that is connected to the audio gateway during the local conferencing session. The primary terminal unit, by default, acquires microphone holder rights from the audio gateway for transmitting voice packets to the voice network and becomes the incumbent terminal unit,” Govindachari Column 4 Lines 34 – 47). Govindachari and Li do not disclose wherein the earphone set does not have any embedded microphone. However, Mazur discloses a similar headset playback with external microphone wherein the microphone is arranged in a watch (see at least, “The external microphone 3 shown in the example of FIG. 1 as being embedded on the outer face of a housing of a headphone and which can as a result perform direct sound pickup in the ambient environment, is now embedded in or integrated in a housing of a smartwatch 16 that is worn around the wrist of the user as shown. The smartwatch 16 may be paired for wireless digital communications with the audio source device 5 (e.g., a smartphone or a tablet computer of the user.),” Mazur [0025]) and further discloses wherein the earphone set does not have any embedded microphone (see at least, “if the internal microphone 4 is not available,” Mazur [0016], FIG. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned teaching of Mazur in the invention of Govindachari, Kim, and Li since as taught by Mazur this has the advantage that “if the internal microphone 4 is not available,” Mazur [0016], processing can now be performed “upon a microphone signal that is generated by an audio device worn by the user,” Mazur [0025].	

Claim 12: Govindachari, Kim, and Li disclose the Bluetooth audio device as claimed in claim 8, but do not disclose wherein the microphone is arranged in a ring, a watch, a bracelet, or a charging box. However, Mazur discloses a similar headset playback with external microphone wherein the microphone is arranged a ring, a watch, a bracelet, or a charging box (see at least, “The external microphone 3 shown in the example of FIG. 1 as being embedded on the outer face of a housing of a headphone and which can as a result perform direct sound pickup in the ambient environment, is now embedded in or integrated in a housing of a smartwatch 16 that is worn around the wrist of the user as shown. The smartwatch 16 may be paired for wireless digital communications with the audio source device 5 (e.g., a smartphone or a tablet computer of the user.),” Mazur [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned teaching of Mazur in the invention of Govindachari, Kim, and Li since as taught by Mazur this has the advantage that “if the internal microphone 4 is not available,” Mazur [0016], processing can now be performed “upon a microphone signal that is generated by an audio device worn by the user,” Mazur [0025].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindachari, Kim, and Li in view of Gostev et al. (US 2018/0084456 A1), hereinafter Gostev.

Claim 19: Govindachari, Kim, and Li disclose the operating method as claimed in claim 18, further comprising: resending a previous Bluetooth packet (see at least, Li acknowledging the benefit of “reduced retransmissions,” Li [0079], however does not go into detail and therefore does not disclose resending a previous Bluetooth packet when the gateway does not receive the another acknowledgement or receives the another non-acknowledgement in the next Bluetooth time slot. However, Gostev discloses real-time relay of wireless communications similar to Li and further resending a previous Bluetooth packet when the gateway does not receive the another acknowledgement or receives the another non-acknowledgement in the next Bluetooth time slot (see at least, “Initially, prior to any use of the relay mechanism, the source device 106 and the audio buds 108, 110 may utilize a retransmission mechanism. The retransmission mechanism may be utilized when a previous attempt at receiving a data transmission from the source device 106 fails. Under various short range communication protocols such as BlueTooth, a communication between BlueTooth nodes (e.g., the source device 106 and the audio buds 108, 110) is generally protected via the retransmission mechanism. The retransmission mechanism entails a receiving node (e.g., the primary audio bud 108) sending a response such as an ACK, a NACK, or nothing to the transmitting node (e.g., the source device 106) to confirm that the data was received, to indicate that the data was not received, or to time out when the receiving node is not aware of a transmission, respectively. If the data being transmitted or the response is lost (e.g., collision with interference, insufficient signal levels, scheduling conflicts between various BlueTooth uses, etc.), the transmitting node may re-transmit the data,” Gostev [0068], FIGS. 12 and 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize retransmission when necessary as suggested by Li with the retransmission mechanism disclosed by Gostev in the invention of Govindachari, Kim, and Li thereby allowing for the advantage of generally protecting “communication between BlueTooth nodes,” Gostev [0068]).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652